Citation Nr: 0520952	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  99-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wound to the right shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952, and from May 1953 to August 1954.  The Board 
notes that the veteran's claims file contains official 
documentation that verifies his status as a combat veteran, 
such as his receipt of the Purple Heart.  See 38 U.S.C.A. § 
1154(b) (West 2002).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which, in part, denied the 
veteran's claim of entitlement to an increased rating for 
residuals of gunshot wound to the right shoulder affecting 
Muscle Group II, evaluated as 20 percent disabling.  In 
August 2002, the Board denied entitlement to an increased 
evaluation for this claim.

Following the Board's August 2002 decision, the veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In November 2003, while his case was pending at the 
Court, the VA 's Office of General Counsel and appellant's 
representative filed a Joint Motion for Partial Remand 
requesting that the Court remand and vacate the part of the 
August 2002 Board decision that denied an increased rating 
for residuals of gunshot wound to the right shoulder 
affecting Muscle Group II.  During the same month, the Court 
issued an Order vacating the part of the August 2002 Board 
decision that denied an increased rating for residuals of 
gunshot wound to the right shoulder affecting Muscle Group 
II.  The Court granted the motion, which noted that the Board 
should address whether the veteran's right shoulder muscle 
injury involved a major extremity as well as whether the loss 
of muscle function in the veteran's right shoulder was due to 
his service-connected wound disability.  In addition, the 
motion indicated that the veteran's service-connected right 
shoulder disability should be evaluated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5303 (2004).  

In June 2004, the Board remanded the veteran's claim in order 
to request additional treatment records and obtain a VA 
examination report as well as for action consistent with 
Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not 
possible to separate the effects of the service-connected 
condition from a nonservice- connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition). 
In the August 2002 decision, the Board stated that in April 
2002, the veteran's representative amended the claim to 
include service connection for a tender scar, with reference 
to the March 2000 VA examination report.  In that prior 
decision, the Board referred this claim to the RO for 
appropriate action.  The record before the Board does not 
indicate that this claim has been adjudicated by the agency 
of original jurisdiction.  Therefore, this claim is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  

2.  The veteran's residuals of gunshot wound to the right 
shoulder are manifested by no more than moderate impairment 
of Muscle Group III with subjective complaints of pain, 
weakness, and fatigue as well as objective findings of no 
loss of musculature, minimally diminished muscle strength, no 
scar tenderness, no muscle atrophy or weakening, no tissue 
loss, and no nerve damage.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
residuals of gunshot wound to the right shoulder affecting 
Muscle Group III have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.326, 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes 
5201, 5302, 5303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Increased Rating - Right Shoulder 
Gunshot Wound Residuals

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In 1954, the veteran was granted service connection for 
residuals of a gunshot wound to the right shoulder (Muscle 
Group II, moderate) and assigned a 20 percent rating was 
assigned under Diagnostic Code 5302, effective from August 
1954.  The 20 percent rating has been in effect since that 
time and is now protected.  See 38 C.F.R. § 3.951(b) (2004).  

In a June 1998 rating decision, the RO continued the 20 
percent rating previously assigned for the veteran's gunshot 
wound residuals.  The veteran has appealed this decision.

The veteran's service medical records show that he sustained 
a penetrating gunshot wound to his right chest near and below 
the right clavicle, with no artery or nerve involvement in 
June 1951.  Records do not indicate that a metallic foreign 
body was removed.  An August 1952 discharge examination 
detailed that the veteran had a well-healed scar about the 
size of a nickel under the right clavicle.  At the time of 
his medical examination for separation from service in August 
1954, the veteran had a well-healed gunshot wound scar on the 
anterior right chest.  An X-ray showed a bullet lodged at the 
level of the twelfth rib close to the sternal-clavicular 
junctions.  An additional sick call note indicated that the 
bullet had entered the right side of the chest close to 
clavicle level sternal junction and was lodged at the level 
of the right twelfth rib.  

The veteran's residuals of a gunshot wound to the right 
shoulder have been rated consistently since the veteran's 
discharge from service under the criteria in Diagnostic Code 
5302 for Muscle Group II.  Nonetheless, as noted above, 
motion granted by the Court has instructed the Board to 
evaluate the veteran's disability under the rating criteria 
for Muscle Group III, Diagnostic Code 5303, and the Board 
will do so.  As discussed below, the percentage disability 
evaluations for the various levels of muscle disability are 
the same under both Diagnostic Code 5302 and 5303 for the 
dominant extremity.  As the August 2004 VA examination report 
indicated that the veteran is right-handed dominant, his 
service-connected disability is rated as impairment of the 
major upper extremity for the right shoulder.  See 38 C.F.R. 
§ 4.69 (2004).  

Diagnostic Code 5302 evaluates the extrinsic muscles of 
shoulder girdle: (1) Pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; (4) rhomboid. MG II affects the 
depression of arm from vertical overhead to hanging at side 
(1, 2); downward rotation of scapula (3, 4); muscles (1) and 
(2) also act with Group III muscles in the forward and 
backward swing of arm.  On the dominant side, a severe 
disability of these muscles is rated as 40 percent; 
moderately severe, as 30 percent; moderate, as 10 percent; 
and a slight disability is rated as noncompensable (zero 
percent) disabling under Diagnostic Code 5302.

Diagnostic Code 5303 provides ratings for the evaluation of 
Muscle Group III, the intrinsic muscles of shoulder girdle: 
(1) Pectoralis major I (clavicular); (2) deltoid.  The 
functions the muscles in this group are responsible for are 
the elevation and abduction of arm to level of shoulder; 
acting with (1) and (2) of Group II muscles in forward and 
backward swing of arm.  On the dominant side, a severe 
disability of these muscles is rated as 40 percent; 
moderately severe, as 30 percent; moderate, as 10 percent; 
and a slight disability is rated as noncompensable (zero 
percent) disabling under Diagnostic Code 5303.

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  In 
addition, for VA rating purposes, the cardinal signs and 
symptoms of a muscle disability are loss of power, weakness, 
lowered threshold of fatigue, pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. § 
4.56 (2004).

38 C.F.R. § 4.56 (2004) provides the evaluation of muscle 
disabilities as follows: (a) An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  (c) For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  See 38 C.F.R. § 4.56(d)(1) (2004).

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  See 38 C.F.R. § 4.56(d)(2) (2004).

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 
4.56(d)(3) (2004).

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low-velocity missiles, 
or with shattering bone fracture or open communicated 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding or scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscle swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrumor vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  See 38 C.F.R. § 4.56(d)(4) (2004).

The Board acknowledges the veteran's complaints of pain, 
fatigability, and limitation of motion associated with his 
service-connected right shoulder gunshot wound residuals.  
The veteran, however, has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the current severity of his right shoulder gunshot 
wound disability residuals.  His opinion alone cannot meet 
the burden imposed by 38 C.F.R. §§ 4.56, 4.73 with respect to 
the current severity of his right shoulder gunshot wound 
disability residuals.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).


In this case, competent medical evidence does not show that 
the veteran's right shoulder gunshot wound disability 
residuals can be rated as moderately severe or severe in 
nature.  Multiple VA examination reports dated in March 1998, 
March 2000, August 2005, and January 2005 show that the 
veteran's gunshot wound has not resulted in any of the 
"cardinal signs and symptoms" listed in 38 C.F.R. § 4.56(c) 
including loss of power, weakness, fatigue-pain, and 
impairment of coordination.  The veteran's initial right 
shoulder injury resulted in no documented functional 
impairment or prolonged hospitalization for treatment of the 
wound.  The medical evidence of record detailed that the 
veteran has virtually no current objective findings on 
examination due the right shoulder gunshot wound including no 
loss of deep fascia or muscle substance as well as no loss of 
power.  To show a severe muscle disability under 38 C.F.R. § 
4.56, the veteran must exhibit residuals such as scar 
adhesion, muscle atrophy, and severe impairment of function.  
In this case, medical evidence does not show that the veteran 
has residuals that would classify his disability as either 
moderately severe or severe in nature.  

As instructed in the motion granted by the Court, the Board 
will now address whether the loss of muscle function in the 
veteran's right shoulder was due to his service-connected 
wound disability.  Limitation of motion of the arm is 
evaluated under Diagnostic Code 5201.  When the major 
extremity is involved, a 20 percent rating is warranted when 
motion is limited to the shoulder level.  A 30 percent rating 
is assigned when motion is limited to midway between the side 
of the body and the shoulder level.  A rating of 40 percent 
evaluation is warranted when motion from the side is limited 
to 25 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  For VA rating purposes, when the arm is at the side 
it is considered to be at 0 degrees and when it is raised to 
shoulder level it is at 90 degrees from the body.  See 38 
C.F.R. § 4.71, Plate I (2004); see also Mariano v. Principi, 
17 Vet. App. 305, 317-18 (2003) (noting that criteria under 
Diagnostic Code 5201 do not explicitly refer to any specific 
type of range of motion measurement, such as abduction, as is 
referred to under Diagnostic Code 5200, and remanding for VA 
to decide whether limitation of motion for purposes of 
establishing a certain rating requires limitation in all 
planes or limitation in any one plane).

In this case, competent medical evidence indicates that the 
veteran's right shoulder does exhibit fatigability, 
crepitation, minimally diminished muscle strength, and 
limitation of motion accompanied by pain.  VA examination 
reports dated in March 2000 and August 2004 show diagnoses 
adhesive capsulitis of the right shoulder, osteoarthritis, 
and residual gunshot wound to right pectoral muscle group.  
The Board acknowledges that in the August 2004 VA examination 
report, the examiner reviewed the file and opined that the 
veteran's current right shoulder adhesive capsulitis was more 
likely than not etiologically related to his service-
connected right shoulder gunshot wound residuals.  However, 
in a January 2005 addendum report, the same VA examiner 
opined after further review of the veteran's file that the 
veteran's right shoulder adhesive capsulitis was not at least 
as likely than not caused by or aggravated by his service-
connected right shoulder wound disability.  The examiner 
supported his change of opinion by citing to multiple pieces 
of medical evidence, including an August 1954 service medical 
record and a January 1969 VA orthopedic examination report, 
to show that the veteran's right shoulder wound disability 
exhibited no orthopedic residuals, full range of motion, and 
no muscle atrophy for several years after the wound during 
active service.  Moreover, the examiner noted that the 
"right shoulder adhesive capsulitis is overshadowing" the 
service connected right shoulder gunshot wound residuals and 
indicated that the multiple orthopedic findings in the August 
2004 VA examination report were "more likely related to" 
the veteran's nonservice-connected right shoulder 
disabilities.  Finally, the examiner specifically stated that 
the calcific tendinitis confirmed by VA August 2001 X-ray 
reports and the current diagnosed residuals of right shoulder 
adhesive capsulitis are "more likely than not related to the 
natural process of aging".   Based on the evidence discussed 
above, the Board finds that the evidence indicates the loss 
of muscle function in the veteran's right shoulder was not 
due to his service-connected wound disability but to 
additional nonservice-connected right shoulder disabilities.  
The VA examiner's detailed January 2005 opinion makes it is 
possible for the Board to separate the effects of the 
veteran's service-connected right shoulder wound disability 
from additional nonservice-connected right shoulder 
condition.

An evaluation of any musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's right shoulder wound 
disability to the extent that would support the assignment of 
an increased rating.  Further, the record contains no 
objective findings of loose motion, incoordination, inability 
to execute skilled movements, swelling, deformity, or atrophy 
from disuse.  While the veteran's pain must be considered in 
evaluating his service-connected disability, the Schedule 
does not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  After considering the 
effects of the pain on movement, weakness, incoordination, 
and fatigability, as described in the records of examination, 
the Board concludes that the disabling effects of the pain 
alone do not meet or more nearly approximate the criteria for 
assignment of higher ratings under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the veteran's residuals of a right 
shoulder gunshot wound continue to more nearly approximate a 
moderate muscle disability under 38 C.F.R. § 4.56, which 
would not warrant the assignment of a rating in excess of 20 
percent under the applicable diagnostic codes.  See 38 C.F.R. 
§§ 4.7, 4.56, 4.73, Diagnostic Codes 5201, 5302, 5303 (2004).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for veteran's right shoulder 
gunshot wound disability residuals, but, as discussed above, 
findings supporting a higher rating have not been documented.  
In addition, it has not been shown that the service-connected 
right shoulder disability alone has required frequent periods 
of hospitalization or have produced marked interference with 
the veteran's employment.  For these reasons, the assignment 
of an extraschedular rating for this disability is not 
warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the veteran's claim for entitlement 
to increased evaluation for residuals of gunshot wound to the 
right shoulder have been fulfilled.  With regard to 
requirement (1), above, the RO sent the veteran a VCAA notice 
letter in September 2001 as well as issued a supplemental 
statement of the case (SSOC) in February 2005.  In addition, 
the Appeals Management Center (AMC) sent the veteran a letter 
in June 2004.  The September 2001 and June 2004 letters 
informed the veteran that he must show his disability had 
increased in order to establish entitlement to an increased 
evaluation.  With regard to requirements (2) and (3), the 
Board notes that the September 2001 and June 2004 letters 
also notified him of his and VA's respective responsibilities 
for obtaining information and evidence under the VCAA.  More 
specifically, the June 2004 letter explained that VA would 
obtain relevant records from any Federal agency, and that it 
would also make reasonable efforts to help him obtain other 
evidence, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the June 2004 letter, the veteran was also 
informed that VA would assist him by providing a medical 
examination to make a decision on his claims.  Finally, with 
respect to requirement (4), the Board notes that in the 
September 2001 and June 2004 letters, the veteran was not 
explicitly asked to provide "any evidence in your possession 
that pertains to your claim".  However, the RO issued him a 
SSOC in February 2005 that contained the complete text of 
38 C.F.R. § 3.159, from which the Court took the fourth 
element of notification.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO and AMC's formal 
VCAA notice letters to the veteran dated in September 2001 
and June 2004.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that September 2001 and June 2004 letters as 
well as the February 2005 SSOC from the RO were sent to the 
appellant after the RO's June 1998 rating decision that is 
the basis of the veteran's appeal.  In this case, the VCAA 
was enacted after the original AOJ adjudication of the claim 
in 1998.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.

As discussed above, the content of the notice provided to the 
veteran in the September 2001 and June 2004 letters by the RO 
and AMC fully complied with the requirements of U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claim was 
readjudicated in a SSOC issued in February 2005.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran in this case.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the September 2001 and June 2004 
letters as well as the February 2005 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the February 2005 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the September 2001 and June 2004 letters as well 
as the February 2005 SSOC issued by the RO.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.


 B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports and VA outpatient treatment records.  

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  

Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2004).


ORDER

Entitlement to an increased rating for residuals of gunshot 
wound to the right shoulder is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


